Title: Notes for a Reply to ——— Stockar zur Sonnenbourg, [before 14 December 1782]
From: Franklin, Benjamin
To: 


[before December 14, 1782]
Different Men who have been present and Witnesses of a Transaction, often give different and inconsistent Accounts of it thro’ Defaults in their Observation or Memory. It is still more difficult for a Historian who writes of Affairs distant either in Time or Place, to come at the exact Truth. It is therefore no Wonder if some Errors have escaped the Abbé Raynall’s Care in his History of the American Revolution which this Pamphlet points out. It is nevertheless upon the whole an excellent Work. Tho’ There are some other Errors, such as that European Animals degenerate in America. That Men are shorter liv’d. That they have a bad Method of Inticing Inhabitants. That the People of Massachusetts Bay preserve their Fanaticism. That the Soil is bad and has grown worse. With others of less Importance.
